UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7709


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JEROME VANCE,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00074-RBH-1)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Vance, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerome Vance appeals the district court’s text order

denying his motion to correct a sentencing error.                             On appeal,

Vance    asserts    that     the    district     court       erred   in      denying   his

motion because he was promised at sentencing credit for pretrial

incarceration.       Vance claims that the Bureau of Prisons (“BOP”)

miscalculated his credit for pretrial detention and requests a

correction.     Finding no error, we affirm.

              “A defendant shall be given credit toward the service

of a term of imprisonment for any time he has spent in official

detention prior to the date the sentence commences . . . .”                            18

U.S.C. § 3585(b) (2012).              Section 3585(b), however, does not

permit    a   district     court     to     determine    credit      at      sentencing.

United States v. Wilson, 503 U.S. 329, 334 (1992).                        Rather, only

the   Attorney      General,       acting    through     the     BOP,     may     compute

sentencing     credit.        Id.    at     334-35.      A    prisoner       wishing    to

challenge     the    BOP’s     computation       or    execution        of    a   federal

sentence may do so via a petition for a writ of habeas corpus

under    28    U.S.C.      § 2241     (2012),     in     the     district         of   his

confinement      following     exhaustion        of    available      administrative

remedies.      See Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir.

2010); see also Timms v. Johns, 627 F.3d 525, 531 (4th Cir.

2010)    (concluding         that,    absent      exceptional           circumstances,



                                             2
prisoners     must   exhaust   alternative    remedies      before      seeking

federal habeas relief).

            Vance has presented no evidence that he has exhausted

his administrative remedies, and we ascertain no error in the

district court’s denial of relief.         Accordingly, we affirm.          We

dispense    with     oral   argument   because     the    facts   and    legal

contentions    are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3